DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 13 and 20.  No claims have been added.  Claim 9 has been canceled.  Thus, claims 1-8 and 10-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant’s arguments and amendments filed on 11 July 2022 with respect to
rejections of claims 1-20 under U.S.C. § 112(b),
rejection to claims 1-20 under U.S.C. § 101, 
rejections of claims 1-8 and 16-18 under 35 U.S.C. § 103 as being unpatentable over Massarik (US Pub. No. 20150379591 A1) in view of Abuelsaad et al (US Pub. No. 20170178240 A1),
rejections of claims 9 and 20 under 35 U.S.C. § 103 as being unpatentable over Massarik in view of Abuelsaad, in further view of Ziouvelou et al (US Pub. No. 20140194209 A1).
rejections of claim 10 under 35 U.S.C. § 103 as being unpatentable over Massarik in view of Abuelsaad, in further view of Official Notice,
rejections of claims 11-15 and 19 under 35 U.S.C. § 103 as being unpatentable over Massarik in view of Abuelsaad, in further view of Yerli (US Pub. No. 20150306503 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejection and, in turn, withdraws rejections. 
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues subject matter eligibility under Step 2A- Prong One in that the claims are not directed to organizing human activity because “they are directed to a way to present gauges for providing requestors and contributors with a useful visual indication of funding for proposed projects” [remarks page 7].  Examiner disagrees in that displaying the funds gauge and the bank gauge is part of a method of organizing human activity.
Applicant argues subject matter eligibility under Step 2A – Prong Two contending that the claims are integrated into a practical application of a judicial exception by providing an entity with a way to manage the crowd source funding globally across many countries and involving many currencies using the first and second conversion rates for types of currencies and countries where contributors are based [remarks pages 7 and 8].  Examiner respectfully disagrees.
In view of Step 2A, Prong Two – i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention merely uses a computer as a tool to perform an abstract idea.  Displaying a “funds gauge” and a “bank gauge” does not constitute a practical applications of the method of organizing human activity.
Applicant argues subject matter eligibility under Step 2B contenting that claim 1 provides an inventive concept involving the first and second conversion rates and the funds gauge displaying funds as converted according to the first and second conversion rates “displaying changes in the funds gauge and the bank gauge during the amount of time remaining as contributions are received for the project” which can provide requestors and contributors a convenient way to see progress on potential funding for the proposed project [remarks page 8].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new grounds of rejection. 

Priority
This application, filed on 14 December 2020, is a divisional of application 15/151,676, filed 11 May 2016, and is now U.S. Patent No. 10,896,391.
Applicant Admitted Prior Art
Examiner notes Applicant has not traversed the statements of Official Notice made in the art rejections of the prior office action regarding the well known nature of dependent claim 10.  Hence, the Official Notice taken that it was old and well-known in the art before the effective filing date of the claimed invention that: 
the time gauge displays a number of days as the amount of time remaining,
is now formally established on record to be applicant’s admitted prior art (AAPA) as per MPEP § 2144.03(C).
Claim Objections
Claims 1 and 20 are objected to because in the representative limitations of claim 1:
displaying within the user interface a funds gauge visually indicating an amount of funds obtained at a particular time for funding the project;
displaying within the user interface a bank gauge visually indicating an amount of funds available by contributors eligible for using the available funds to make contributions to fund the project; 
 it is not clear what the nexus is between the “amount of funds obtained” and the “amount of funds available”.  Perhaps the Applicant means to convey:
displaying within the user interface a funds gauge visually indicating an amount of funds obtained from a bank at a particular time for funding the project;
displaying within the user interface a bank gauge visually indicating an amount of funds available from the bank by contributors eligible for using the available funds to make contributions to fund the project; 
Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8, and 9-19 are directed to a method of presenting gauges for use in crowd funding which is a judicial exception of a method of organizing human activity.
Claim 1 recites, the steps of:
a user interface displaying an identification of a proposal for a project; 
displaying within the user interface a time gauge visually indicating an amount of time remaining to obtain a requested amount of funds for the project; 
displaying within the user interface a funds gauge visually indicating an amount of funds obtained at a particular time for funding for the project;
displaying within the user interface a bank gauge visually indicating an amount of funds available by contributors eligible for using the available funds to make contributions to fund the project; and 
displaying changes in the funds gauge and the bank gauge during the amount of time remaining as contributions are received for the project, where the displayed changes in the funds gauge and the bank gauge correspond with the received contributions.  
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
wherein the funds gauge displays the amount of funds as converted from the contributions to coin according to first conversion rates based on types of currencies and second conversion rates based on a country where each of the contributors is based, and the coin is an artificial monetary amount representing an actual amount of money.
is merely a description of data which does not further limit the method.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
presenting a user interface on an electronic display device. 
This additional element is a generic computer component performing the generic computer function of displaying data. As such, displaying data is a mere implementation of the abstract idea, does not provide an inventive concept and thus does not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to method claim 20 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-8 and 10-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-8 and 10-19 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Massarik (US Pub. No. 20150379591 A1) in view of Abuelsaad et al (US Pub. No. 20170178240 A1), in further view of Hartley et al (US Pub. No. 20100005028 A1).
Regarding claim 1, Massarik teaches  online marketplaces, exchanges, and transactions in a social networking environment [0001]. He teaches a method, system, and means for creating a central exchange market place for charities and charitable contributions in an online social network environment [0007].  He teaches:
presenting a user interface on an electronic display device, the user interface displaying an identification of a proposal for a project – [0014],  [0021], [0066] “focus 90 and mission 100”, [Fig. 2] and [Fig.3]; 
displaying within the user interface a funds gauge visually indicating an amount of funds obtained at a particular time for funding the project – [0015], [0021], [0067] and [Fig. 3]; and
displaying within the user interface a bank gauge visually indicating an amount of funds available by contributors eligible for using the available funds to make contributions to fund the project – [0015], [0021], [0067] and [Fig. 3].
Massarik teaches the use of  timestamps that indicate when (date and time) the data entries in the output file were originally created [0120].  Massarik does not explicitly disclose:
displaying within the user interface a time gauge visually indicating an amount of time remaining to obtain a requested amount of funds for the project; and
displaying changes in the funds gauge and the bank gauge during the amount of time remaining as contributions are received for the project, where the displayed changes in the funds gauge and the bank gauge correspond with the received contributions.  
However, Abuelsaad teaches a method for multiple round crowdfunding includes receiving, by a computing device, a list of projects. Each project has a fundable amount [0002]. The method includes receiving, by the computing device from investors, an investable amount of an investor wallet of each investor [Id.].  He teaches a software tool which may operate a web site to permit users interested in receiving funding to post projects [0011] and [Fig. 1].  He teaches a fundable amount which refers to a currency which may be a real currency such as US dollars, euros, bitcoin, etc., or not real currencies such as currency in the form of credits, points, etc. [0012].
Abuelsaad teaches a client computing device 304 displaying to an investor the investable amount that is available within the investor wallet to pledge (410) [0034] and [Fig. 4]. During the investing round (412), the client computing device 414 sends pledged amounts for the fundable projects as desired by the user, to the server computing device 302, and correspondingly subtracts the pledged amounts from the investable amount available within the investor wallet (414). The client computing device 414 further displays the length of time remaining as it counts down to the end of the investing round, and the investable amount remaining within the wallet as funds are pledged (416) [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include displaying the length of time remaining to the end of the investing round as taught by Abuelsaad because it improves the process of crowdfunding.
Examiner notes that the limitation:
wherein the funds gauge displays the amount of funds as converted from the contributions to coin according to first conversion rates based on types of currencies and second conversion rates based on a country where each of the contributors is based, and the coin is an artificial monetary amount representing an actual amount of money
is merely a description of data which does not further limit the method claimed.  Further, for sake of argument, neither Massarik nor Abuelsaad explicitly discloses this limitation.  
However, Hartley teaches a method and apparatus to interconnect a plurality of three-dimensional, computer-generated virtual worlds [0015].  The method comprises the steps of: establishing a session in a first virtual world; selecting an asset from the first virtual world related to an avatar; determining if the asset is compatible with a second virtual world; connecting the first virtual world to the second virtual world; encrypting the link to prevent a third-party access to data transmitted in the link; placing the asset in a virtual shipping container encrypted with a plurality of digital signatures; charging a transfer toll, wherein the transfer toll payable through a virtual currency [Id].  He teaches an embodiment wherein a user may select virtual currency or virtual financial assets to transfer from first virtual world to second virtual world [0029]. Just as traditional physical currency must usually be converted in order to be used in a foreign country, the virtual currency must be converted before it is usable in another independent virtual world.   He teaches a currency exchange being located within first virtual world, and converting virtual currency from first virtual world prior to a transfer of avatar data and asset data to second virtual world. The currency exchange serves as a point-to-point currency converter between first virtual world and second virtual world. Currency exchange may be a database or table containing real-time virtual world currency exchange rates for a plurality of virtual world currencies, and may include information or links to such information such as virtual currency types and virtual currency exchange rates.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include converting traditional physical and virtual currencies using virtual currency exchange rates as taught by Hartley in order to make the currency usable in another “virtual” world – Hartley [0028].
Regarding claim 2, Massarik does not explicitly disclosing the bank gauge displays an amount of coin available for the project, where the coin is an artificial monetary amount representing an actual amount of money.  
However, Abuelsaad teaches a fundable amount referring to real currencies such as US dollars, euros, bitcoin, etc., or not real currencies such as currency in the form of credits, points, etc. [0012].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include not real currencies in the form of credits or points as taught by Abuelsaad because it improves the process of crowdfunding by making it flexible for various forms of currency.
Regarding claim 3, Massarik teaches the bank gauge disclosing the amount of funds available as provided by an entity that is entitled to receive transfer of ownership of the project –[0071].  
Regarding claim 4, Abuelsaad teaches the funds gauge disclosing the amount of funds as converted from the contributions, wherein the contributions are provided in coin, and the coin is an artificial monetary amount representing an actual amount of money as discussed in the rejection of claim 2.  Accordingly, this claim is rejected for the same reasons.  
Regarding claim 5, Massarik teaches displaying within the user interface an identification of a requestor for the proposal – [0010] and [0019].  
Regarding claim 6, Massarik teaches displaying within the user interface a badge icon indicating how many proposals resulting in successful projects the requestor has contributed to – [0068].  
Regarding claim 7, Massarik teaches displaying within the user interface a badge icon indicating how many of the requestor's proposals resulted in successful projects – [0068].  
Regarding claim 8, Massarik teaches displaying within the user interface an icon providing an indication of how many proposals the requestor has submitted – [0068].
Regarding claim 16, Massarik teaches the user interface disclosing an indication of an amount of coin available to a requestor for the proposal for use in contributing to proposals – [0015], [0021], [0067] and [Fig. 3], as discussed in the rejection of claim 1.  Abuelsaad teaches the coin as an artificial monetary amount representing an actual amount of money [0012] as discussed in the rejection of claim 2.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 17, Massarik teaches the user interface disclosing icons corresponding with the amount of coin available to the requestor - [0068].  .  
Regarding claim 18, Massarik teaches at least some of the coin as representing the requestor's time used to earn the at least some of the coin – [0082].  
Claim 20 is a method substantially similar to the method of claim 1 and is hence, rejected for the same reasons.
Examiner notes that the limitation:
wherein the funds gauge represents the amount of funds converted from the coin as received from multiple different countries, and the requested amount of funds represents an amount of money to be converted from the coin and released in a country where a requestor for the proposal is based
is merely a description of data – i.e. “the amount of funds converted from the coin” – which does not further limit the method.  Further, the phrase “to be converted from the coin and released …” is merely a statement of intended use which also does not further limit the method.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Massarik in view of Abuelsaad, in further view of Hartley, in further view of AAPA
Regarding claim 10, neither Massarik, Abuelsaad nor Hartley explicitly discloses the time gauge displays a number of days as the amount of time remaining. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include displaying the number of days remaining in a crowd funding process as taught by AAPA because one can determine if enough funds are available to fund a project and, if so, schedule such project.
Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Massarik in view of Abuelsaad, in further view of Hartley, in further view of Yerli (US Pub. No. 20150306503 A1).
Regarding claims 11-15, neither Massarik, Abuelsaad nor Hartley explicitly discloses:
the funds gauge displaying a bar that increases in length as the funds are received,  
a total length of the bar as indicating the amount of funds requested, and  
the user interface displaying the amount funds obtained at the particular time and the requested amount of funds in text adjacent the bar,
the user interface displaying a status of the proposal, and
user interface describing the proposal in text, photos, or video. 
However, Yerli teaches operating a virtual event provided by a social networking service using a crowd funding procedure [0052].  He teaches a user interface which includes a field 46 providing information on a fund related to modifying the operation mode of the virtual event - [0073] and [Fig. 4]. The user interface includes a field 40 in which the operated virtual event is rendered as a live session broadcast (Applicant’s describing the proposal in text, photos, or video).  The depicted exemplary field 46 includes a bar 41 indicating a current state of the fund (Applicant’s status of the proposal). In the present example, the fund relates to votes to be provided by the users of the one or more electronic devices forming a first group that in the figure is called “team B.” In the depicted instance, a predetermined condition for completing the fund is a number of 1000 votes to be achieved, and at the depicted moment, 700 votes have already been achieved. By activating the field 43, a user may contribute to the fund. In field 42, the remaining time of the scheduled period of time is indicated [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include a live session broadcast and a bar indicating a current state of the fund as taught by Yerli because it improves the process by making the system user friendly.
Regarding claim 19, neither Massarik, Abuelsaad nor Hartley explicitly discloses the bank gauge displaying at least one of a bar that decreases in length and a series of bars that decrease in illumination as the funds from the bank are used to contribute to the proposal.  
However, Yerli teaches this at [0073] and [Fig. 4] as discussed in the rejection of claim 11.  Accordingly, this claim is rejected for the same reasons
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Dziuk:  “ONLINE MARKETPLACE WITH SELLER FINANCING”, (US Pub. No. 20170213282 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692